Exhibit 10.62

 

LOAN AND SECURITY AGREEMENT

 

This LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of August 11, 2004,
between SILICON VALLEY BANK, a California chartered bank, with its principal
place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a
loan production office located at 400 Madison Avenue, Suite 15A, New York, New
York 10017 (“Bank”) and AXS-ONE INC., a Delaware corporation (“Borrower”),
provides the terms on which Bank shall lend funds to Borrower and Borrower shall
repay Bank. The parties agree as follows:

 

1                                         ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  The term
“financial statements” includes the notes and schedules.  The terms “including”
and “includes” always mean “including (or includes) without limitation,” in this
or any Loan Document.  Capitalized terms in this Agreement shall have the
meanings set forth in Article 13.  All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code, to the
extent such terms are defined therein.

 

2                                         LOAN AND TERMS OF PAYMENT

 


2.1                               PROMISE TO PAY.  BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY BANK THE UNPAID PRINCIPAL AMOUNT OF ALL CREDIT
EXTENSIONS AND INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF THE CREDIT EXTENSIONS
AS AND WHEN DUE IN ACCORDANCE WITH THIS AGREEMENT.


 


2.1.1                     REVOLVING ADVANCES.


 

(A)                                  AVAILABILITY.  BANK SHALL MAKE ADVANCES NOT
EXCEEDING (I) THE LESSER OF (A) THE REVOLVING LINE OR (B) THE BORROWING BASE
MINUS (II) THE OUTSTANDING BALANCE OF ALL UNDRAWN OR UNREIMBURSED LETTERS OF
CREDIT, MINUS (III) THE FX RESERVE, AND MINUS (IV) THE AGGREGATE OUTSTANDING
ADVANCES HEREUNDER (INCLUDING ANY CASH MANAGEMENT SERVICES).  AMOUNTS BORROWED
UNDER THIS SECTION MAY BE REPAID AND REBORROWED DURING THE TERM OF THIS
AGREEMENT.

 

(B)                                 BORROWING PROCEDURE.  TO OBTAIN AN ADVANCE,
BORROWER MUST NOTIFY BANK (WHICH NOTICE SHALL BE IRREVOCABLE) BY FACSIMILE OR
TELEPHONE BY 3:00 P.M. EASTERN TIME ON THE BUSINESS DAY THE ADVANCE IS TO BE
MADE.  IF SUCH NOTIFICATION IS BY TELEPHONE, BORROWER MUST PROMPTLY CONFIRM THE
NOTIFICATION BY DELIVERING TO BANK A COMPLETED PAYMENT/ADVANCE FORM IN THE FORM
ATTACHED AS EXHIBIT B.  BANK SHALL CREDIT ADVANCES TO BORROWER’S DEPOSIT
ACCOUNT.  BANK MAY MAKE ADVANCES UNDER THIS AGREEMENT BASED ON INSTRUCTIONS FROM
A RESPONSIBLE OFFICER OR HIS OR HER DESIGNEE OR WITHOUT INSTRUCTIONS IF THE
ADVANCES ARE NECESSARY TO MEET OBLIGATIONS WHICH HAVE BECOME DUE.  BANK MAY RELY
ON ANY TELEPHONE NOTICE GIVEN BY A PERSON WHOM BANK REASONABLY BELIEVES IS A
RESPONSIBLE OFFICER OR DESIGNEE. BORROWER SHALL INDEMNIFY BANK FOR ANY LOSS BANK
SUFFERS DUE TO SUCH RELIANCE, EXCEPT TO THE EXTENT SUCH RELIANCE WAS EFFECTED
THROUGH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY BANK.

 

(C)                                  INTEREST RATE.   THE PRINCIPAL AMOUNTS
OUTSTANDING UNDER THE REVOLVING LINE SHALL ACCRUE INTEREST AT A PER ANNUM RATE
EQUAL TO THE AGGREGATE OF THE BANK’S PRIME RATE AND ONE HALF OF ONE PERCENT
(0.5%), WHICH INTEREST SHALL BE PAYABLE MONTHLY, IN ARREARS.

 

(D)                                 TERMINATION; REPAYMENT.  THE REVOLVING LINE
TERMINATES ON THE MATURITY DATE, WHEN THE PRINCIPAL AMOUNT OF ALL ADVANCES, THE
UNPAID INTEREST THEREON, AND ALL OTHER OBLIGATIONS RELATING TO THE REVOLVING
LINE SHALL BE IMMEDIATELY DUE AND PAYABLE. PROVIDED THAT ALL OBLIGATIONS
HEREUNDER HAVE BEEN REPAID, THE BORROWER MAY TERMINATE THIS AGREEMENT WITHOUT
PENALTY OR PREMIUM AT ANY TIME UPON NOT LESS THAN FIVE (5) BUSINESS DAYS PRIOR
WRITTEN NOTICE TO BANK.

 


2.1.2                     LETTERS OF CREDIT SUBLIMIT.


 

(A)                                  BANK SHALL ISSUE OR HAVE ISSUED LETTERS OF
CREDIT FOR BORROWER’S ACCOUNT NOT EXCEEDING (I) THE LESSER OF (A) THE REVOLVING
LINE OR (B) THE BORROWING BASE MINUS (II) THE OUTSTANDING PRINCIPAL BALANCE OF
ANY ADVANCES (INCLUDING ANY CASH MANAGEMENT SERVICES), MINUS (III) THE FX
RESERVE, MINUS (IV) THE OUTSTANDING

 

--------------------------------------------------------------------------------


 

BALANCE OF ALL LETTERS OF CREDIT UNDRAWN OR UNREIMBURSED, PLUS AN AMOUNT EQUAL
TO ANY LETTER OF CREDIT RESERVES.  THE FACE AMOUNT OF OUTSTANDING LETTERS OF
CREDIT (INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF CREDIT AND ANY LETTER OF
CREDIT RESERVE) MAY NOT EXCEED $1,000,000.00.  BORROWER’S LETTER OF CREDIT
REIMBURSEMENT OBLIGATION SHALL BE SECURED BY CASH ON TERMS ACCEPTABLE TO BANK ON
AND AFTER (I) THE MATURITY DATE, OR (II) THE OCCURRENCE OF AN EVENT OF DEFAULT
HEREUNDER.  ALL LETTERS OF CREDIT SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE TO
BANK IN ITS SOLE DISCRETION, AND SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF
BANK’S STANDARD APPLICATION AND LETTER OF CREDIT AGREEMENT (“LETTER OF CREDIT
APPLICATION”).  BORROWER AGREES TO EXECUTE ANY FURTHER DOCUMENTATION IN
CONNECTION WITH THE LETTERS OF CREDIT AS BANK MAY REASONABLY REQUEST.

 

(B)                                 THE OBLIGATION OF BORROWER TO IMMEDIATELY
REIMBURSE BANK FOR DRAWINGS MADE UNDER LETTERS OF CREDIT SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT AND SUCH LETTERS OF CREDIT, AND SUCH LETTER OF
CREDIT APPLICATION.  BORROWER SHALL INDEMNIFY, DEFEND, PROTECT,  AND HOLD BANK
HARMLESS FROM ANY LOSS, COST, EXPENSE OR LIABILITY, INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES, ARISING OUT OF OR IN CONNECTION WITH ANY
LETTERS OF CREDIT, EXCEPT TO THE EXTENT ANY SUCH LOSS, COST, EXPENSE OR
LIABILITY WAS DUE TO BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(C)                                  BORROWER MAY REQUEST THAT BANK ISSUE A
LETTER OF CREDIT PAYABLE IN A CURRENCY OTHER THAN UNITED STATES DOLLARS.  IF A
DEMAND FOR PAYMENT IS MADE UNDER ANY SUCH LETTER OF CREDIT, BANK SHALL TREAT
SUCH DEMAND AS AN ADVANCE TO BORROWER OF THE EQUIVALENT OF THE AMOUNT THEREOF
(PLUS FEES AND CHARGES IN CONNECTION THEREWITH SUCH AS WIRE, CABLE, SWIFT OR
SIMILAR CHARGES) IN UNITED STATES CURRENCY AT THE THEN PREVAILING RATE OF
EXCHANGE IN SAN FRANCISCO, CALIFORNIA, FOR SALES OF THAT OTHER CURRENCY FOR
TRANSFER TO THE COUNTRY OF WHICH IT IS THE CURRENCY.

 

(D)                                 UPON THE ISSUANCE OF ANY LETTER OF CREDIT
PAYABLE IN A CURRENCY OTHER THAN UNITED STATES DOLLARS, BANK SHALL CREATE A
RESERVE (THE “LETTER OF CREDIT RESERVE”) UNDER THE REVOLVING LINE FOR LETTERS OF
CREDIT AGAINST FLUCTUATIONS IN CURRENCY EXCHANGE RATES, IN AN AMOUNT EQUAL TO
TEN PERCENT (10%) OF THE FACE AMOUNT OF SUCH LETTER OF CREDIT.  THE AMOUNT OF
SUCH RESERVE MAY BE AMENDED BY BANK FROM TIME TO TIME ON NOTICE TO BORROWER TO
ACCOUNT FOR FLUCTUATIONS IN THE EXCHANGE RATE.  THE AVAILABILITY OF FUNDS UNDER
THE REVOLVING LINE SHALL BE REDUCED BY THE AMOUNT OF SUCH RESERVE FOR AS LONG AS
SUCH LETTER OF CREDIT REMAINS OUTSTANDING.

 


2.1.3                     FOREIGN EXCHANGE SUBLIMIT. THE BORROWER MAY ENTER INTO
FOREIGN EXCHANGE FORWARD CONTRACTS WITH THE BANK UNDER WHICH BORROWER COMMITS TO
PURCHASE FROM OR SELL TO BANK A SET AMOUNT OF FOREIGN CURRENCY MORE THAN ONE (1)
BUSINESS DAY AFTER THE CONTRACT DATE (THE “FX FORWARD CONTRACT”).  BANK SHALL
SUBTRACT 10% OF EACH OUTSTANDING FX FORWARD CONTRACT (THE “F/X RESERVE”) FROM
THE FOREIGN EXCHANGE SUBLIMIT, WHICH SUBLIMIT IS A MAXIMUM OF $1,000,000.00. 
THE TOTAL FX FORWARD CONTRACTS AT ANY ONE TIME MAY NOT EXCEED 10 TIMES THE
AMOUNT OF THE FX RESERVE.  BANK MAY TERMINATE THE FX FORWARD CONTRACTS IF AN
EVENT OF DEFAULT OCCURS. THE OBLIGATIONS OF BORROWER RELATING TO THIS
SECTION MAY NOT EXCEED: (I) THE LESSER OF (A) THE REVOLVING LINE, OR (B) THE
BORROWING BASE, MINUS (II) THE OUTSTANDING BALANCE OF ALL UNDRAWN OR
UNREIMBURSED LETTERS OF CREDIT, MINUS (III) THE FX RESERVE, AND MINUS (IV) THE
AGGREGATE OUTSTANDING ADVANCES HEREUNDER (INCLUDING ANY CASH MANAGEMENT
SERVICES).


 


2.1.4                     CASH MANAGEMENT SERVICES SUBLIMIT.  IN BORROWER’S SOLE
DISCRETION, BORROWER MAY USE UP TO $1,000,000.00 FOR THE BANK’S CASH MANAGEMENT
SERVICES (THE “CASH MANAGEMENT SERVICES SUBLIMIT”), WHICH MAY INCLUDE MERCHANT
SERVICES, DIRECT DEPOSIT OF PAYROLL, BUSINESS CREDIT CARD, AND CHECK CASHING
SERVICES IDENTIFIED IN THE VARIOUS CASH MANAGEMENT SERVICES AGREEMENTS RELATED
TO SUCH CASH MANAGEMENT SERVICES (THE “CASH MANAGEMENT SERVICES”).  SUCH
AGGREGATE AMOUNTS UTILIZED UNDER THE CASH MANAGEMENT SERVICES SUBLIMIT SHALL AT
ALL TIMES, UNTIL REPAID, REDUCE THE AMOUNT OTHERWISE AVAILABLE FOR CREDIT
EXTENSIONS UNDER THE REVOLVING LINE.  ANY AMOUNTS BANK PAYS ON BEHALF OF
BORROWER OR ANY AMOUNTS THAT ARE NOT PAID BY BORROWER FOR ANY CASH MANAGEMENT
SERVICES WILL BE TREATED AS ADVANCES UNDER THE REVOLVING LINE AND WILL ACCRUE
INTEREST AT THE INTEREST RATE APPLICABLE TO ADVANCES.


 


2.1.5                     UNDISBURSED CREDIT EXTENSIONS.  THE BANK’S OBLIGATION
TO LEND THE UNDISBURSED PORTION OF THE REVOLVING LINE SHALL TERMINATE IF, IN
BANK’S SOLE DISCRETION, THERE HAS BEEN A MATERIAL ADVERSE CHANGE.


 


2.2                               OVERADVANCES.  IF BORROWER’S OBLIGATIONS UNDER
SECTION 2.1.1, 2.1.2, 2.1.3 AND 2.1.4 EXCEED THE LESSER OF EITHER (I) THE
REVOLVING LINE OR (II) THE BORROWING BASE, BORROWER MUST IMMEDIATELY PAY IN CASH
TO BANK SUCH EXCESS, PROVIDED, HOWEVER, THAT IF SUCH OVERAGE WAS DUE TO THE
BANK’S CHANGING ANY RESERVE OR ELIGIBILITY STANDARD FOR AN ELIGIBLE ACCOUNT,
BORROWER SHALL HAVE THREE (3) BUSINESS DAYS TO PAY SUCH EXCESS.


 

2

--------------------------------------------------------------------------------


 


2.3                               INTEREST RATE.


 

(A)                                  DEFAULT RATE. AFTER AN EVENT OF DEFAULT,
OBLIGATIONS SHALL BEAR INTEREST AT THREE PERCENT (3.0%) ABOVE THE RATE EFFECTIVE
IMMEDIATELY BEFORE THE EVENT OF DEFAULT.

 

(B)                                 ADJUSTMENT TO INTEREST RATE.  THE APPLICABLE
INTEREST RATE HEREUNDER SHALL INCREASE OR DECREASE WHEN THE PRIME RATE CHANGES.

 

(C)                                  360-DAY YEAR.  INTEREST IS COMPUTED ON THE
BASIS OF A 360 DAY YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED.

 

(D)                                 DEBIT OF ACCOUNTS.  BANK MAY DEBIT ANY OF
BORROWER’S DEPOSIT OR OPERATING ACCOUNTS AT BANK FOR PRINCIPAL AND INTEREST
PAYMENTS WHEN DUE, OR ANY OTHER AMOUNTS BORROWER OWES BANK HEREUNDER OR PURSUANT
HERETO, WHEN DUE. BANK SHALL PROMPTLY NOTIFY BORROWER AFTER IT DEBITS BORROWER’S
ACCOUNTS.  THESE DEBITS SHALL NOT CONSTITUTE A SET-OFF.

 

(E)                                  PAYMENTS.  INTEREST IS PAYABLE MONTHLY ON
THE FIRST CALENDAR DAY OF EACH MONTH.  PAYMENTS RECEIVED AFTER 12:00 NOON
EASTERN TIME ARE CONSIDERED RECEIVED AT THE OPENING OF BUSINESS ON THE NEXT
BUSINESS DAY.  WHEN A PAYMENT IS DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE
PAYMENT IS DUE THE NEXT BUSINESS DAY AND ADDITIONAL FEES OR INTEREST, AS
APPLICABLE, SHALL CONTINUE TO ACCRUE TO THE DATE OF PAYMENT.

 


2.4                               FEES.  BORROWER SHALL PAY TO BANK:


 

(A)                                  COMMITMENT FEE.  A NON-REFUNDABLE
COMMITMENT FEE AS FOLLOWS: (I) $30,000.00 DUE AND PAYABLE ON THE CLOSING DATE
WHICH SHALL BE DEEMED EARNED ON THE CLOSING DATE, AND (II) IF THIS AGREEMENT HAS
NOT BEEN TERMINATED, $30,000.00 DUE AND PAYABLE ON AUGUST 10, 2005 WHICH SHALL
BE DEEMED EARNED ON AUGUST 10, 2005; AND

 

(B)                                 LETTER OF CREDIT FEE.  THE BORROWER SHALL
PAY THE BANK’S CUSTOMARY FEES AND EXPENSES FOR THE ISSUANCE OR RENEWAL OF
LETTERS OF CREDIT, INCLUDING, WITHOUT LIMITATION, A LETTER OF CREDIT FEE OF ONE
PERCENT (1.0%) PER ANNUM OF THE FACE AMOUNT OF EACH LETTER OF CREDIT ISSUED,
UPON THE ISSUANCE OR RENEWAL OF SUCH LETTER OF CREDIT BY THE BANK; AND

 

(C)                                  UNUSED REVOLVING LINE FACILITY FEE.  IN
ADDITION TO THE FOREGOING, AS COMPENSATION FOR THE BANK’S MAINTENANCE OF
SUFFICIENT FUNDS AVAILABLE FOR SUCH PURPOSE, THE BANK SHALL HAVE EARNED A FEE
FOR SO LONG AS THIS AGREEMENT IS IN EFFECT AND HAS NOT BEEN TERMINATED (THE
“UNUSED REVOLVING LINE FACILITY FEE”), WHICH FEE SHALL BE DUE AND PAID
QUARTERLY, IN ARREARS, ON A CALENDAR YEAR BASIS, IN AN AMOUNT EQUAL TO ONE
QUARTER OF ONE PERCENT (0.25%) PER ANNUM OF THE AVERAGE UNUSED PORTION OF THE
REVOLVING LINE, AS DETERMINED BY THE BANK. THE BORROWER SHALL NOT BE ENTITLED TO
ANY CREDIT, REBATE OR REPAYMENT OF ANY UNUSED REVOLVING LINE FACILITY FEE
PREVIOUSLY PAID TO THE BANK PURSUANT TO THIS SECTION. NOTWITHSTANDING THE
FOREGOING, AN UNUSED REVOLVING LINE FACILITY FEE SHALL NOT BE DUE PROVIDED THAT
BORROWER MAINTAINS AN AVERAGE FOR THE SUBJECT QUARTERLY PERIOD, OF AT LEAST
$800,000.00 IN A NON-INTEREST BEARING CHECKING ACCOUNT WITH BANK. IN THE EVENT
THAT THE BORROWER DOES NOT MAINTAIN AT LEAST $800,000.00 IN AVERAGE BALANCES
WITH BANK, BORROWER SHALL BE ENTITLED TO A PRO-RATA FEE REDUCTION TO THE EXTENT
OF THE BALANCES MAINTAINED IN SUCH ACCOUNTS AT BANK, ON AVERAGE, DURING THE
SUBJECT QUARTERLY PERIOD; AND

 

(D)                                 BANK EXPENSES.  ALL BANK EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED THROUGH AND AFTER THE CLOSING
DATE, WHEN DUE.

 

3                                         CONDITIONS OF LOANS

 


3.1                               CONDITIONS PRECEDENT TO INITIAL CREDIT
EXTENSION.  THE BANK’S OBLIGATION TO MAKE THE INITIAL CREDIT EXTENSION IS
SUBJECT TO THE CONDITION PRECEDENT THAT BANK SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE SATISFACTORY TO BANK, SUCH DOCUMENTS, AND COMPLETION OF SUCH OTHER
MATTERS, AS BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE, INCLUDING,
WITHOUT LIMITATION, SUBJECT TO THE CONDITION PRECEDENT THAT BANK SHALL HAVE
RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO BANK, THE FOLLOWING:


 

 

3

--------------------------------------------------------------------------------


 

(A)                                  THIS AGREEMENT;

 

(B)                                 A CERTIFICATE OF THE SECRETARY OF BORROWER
WITH RESPECT TO ARTICLES, BYLAWS, INCUMBENCY AND RESOLUTIONS AUTHORIZING THE
EXECUTION AND DELIVERY OF THIS AGREEMENT;

 

(C)                                  PERFECTION CERTIFICATE BY BORROWER;

 

(D)                                 A LEGAL OPINION OF BORROWER’S COUNSEL
(AUTHORITY AND ENFORCEABILITY), IN FORM AND SUBSTANCE ACCEPTABLE TO BANK;

 

(E)                                  INSURANCE CERTIFICATE;

 

(F)                                    PAYMENT OF THE FEES AND BANK EXPENSES
THEN DUE SPECIFIED IN SECTION 2.4 HEREOF;

 

(G)                                 CERTIFICATE OF FOREIGN QUALIFICATION (NEW
JERSEY);

 

(H)                                 CERTIFICATE OF GOOD STANDING/LEGAL EXISTENCE
(DELAWARE); AND

 

(I)                                     SUCH OTHER DOCUMENTS, AND COMPLETION OF
SUCH OTHER MATTERS, AS BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE.

 


3.2                               CONDITIONS PRECEDENT TO ALL CREDIT
EXTENSIONS.  BANK’S OBLIGATIONS TO MAKE EACH CREDIT EXTENSION, INCLUDING THE
INITIAL CREDIT EXTENSION, IS SUBJECT TO THE FOLLOWING:


 

(A)                                  TIMELY RECEIPT OF ANY PAYMENT/ADVANCE FORM;
AND

 

(B)                                 THE REPRESENTATIONS AND WARRANTIES IN
SECTION 5 SHALL BE TRUE IN ALL MATERIAL RESPECTS ON THE DATE OF THE
PAYMENT/ADVANCE FORM AND ON THE EFFECTIVE DATE OF EACH CREDIT EXTENSION AND NO
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, OR RESULT FROM THE
CREDIT EXTENSION. EACH CREDIT EXTENSION IS BORROWER’S REPRESENTATION AND
WARRANTY ON THAT DATE THAT THE REPRESENTATIONS AND WARRANTIES IN SECTION 5
REMAIN TRUE IN ALL MATERIAL RESPECTS.

 

4                                         CREATION OF SECURITY INTEREST

 


4.1                               GRANT OF SECURITY INTEREST.  BORROWER HEREBY
GRANTS BANK, TO SECURE THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE
OBLIGATIONS AND THE PERFORMANCE OF EACH OF BORROWER’S DUTIES UNDER THE LOAN
DOCUMENTS, A CONTINUING SECURITY INTEREST IN, AND PLEDGES AND ASSIGNS TO THE
BANK, THE COLLATERAL (EXCEPT EXCLUDED COLLATERAL), WHEREVER LOCATED, WHETHER NOW
OWNED OR HEREAFTER ACQUIRED OR ARISING, AND ALL PROCEEDS AND PRODUCTS THEREOF. 
BORROWER WARRANTS AND REPRESENTS THAT THE SECURITY INTEREST GRANTED HEREIN SHALL
BE A FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL (EXCEPT EXCLUDED
COLLATERAL), SUBJECT TO PERMITTED LIENS. THE COLLATERAL SHALL ALSO BE SUBJECT TO
PERMITTED SUBORDINATED DEBT.


 

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is bound by, any material license (other than over the counter software that is
commercially available to the public) or other material agreement with respect
to which the Borrower is the licensee which is reasonably likely to have a
material impact on Borrower’s business or financial condition. Borrower shall
provide written notice to Bank within ten (10) days of entering or becoming
bound by, any such license or agreement which is reasonably likely to have a
material impact on Borrower’s business or financial condition.

 

If the Agreement is terminated, Bank’s lien and security interest in the
Collateral shall continue until Borrower fully satisfies its Obligations. If
Borrower shall at any time, acquire a commercial tort claim in the aggregate
amount of at least $100,000, Borrower shall promptly notify Bank in a writing
signed by Borrower of the brief details thereof and grant to Bank in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.

 

4

--------------------------------------------------------------------------------


 


THE BANK COVENANTS THAT SO LONG AS: (I) NO EVENT OF DEFAULT PURSUANT TO
SECTION 8.1 OCCURS AND IS CONTINUING, (II) NO EVENT OF DEFAULT PURSUANT TO
SECTION 8.5 OCCURS AND IS CONTINUING, OR (III) THE BANK HAS NOT ACCELERATED ANY
PORTION OF THE OBLIGATIONS, BANK SHALL NOT, WITHOUT THE CONSENT OF BORROWER,
NOTIFY CUSTOMERS OF BORROWER AS TO ASSIGNMENT OF ACCOUNTS AS COLLATERAL SECURITY
OR DIRECT PAYMENT OF ACCOUNTS TO ANY SPECIFIC LOCKBOX.


 


4.2                               AUTHORIZATION TO FILE FINANCING STATEMENTS. 
BORROWER HEREBY AUTHORIZES BANK TO FILE FINANCING STATEMENTS, WITHOUT NOTICE TO
BORROWER, WITH ALL APPROPRIATE JURISDICTIONS IN ORDER TO PERFECT OR PROTECT
BANK’S INTEREST OR RIGHTS HEREUNDER.


 

5                                         REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 


5.1                               DUE ORGANIZATION AND AUTHORIZATION.  BORROWER
AND EACH DOMESTIC SUBSIDIARY IS DULY EXISTING AND IN GOOD STANDING IN ITS STATE
OF FORMATION AND QUALIFIED AND LICENSED TO DO BUSINESS IN, AND IN GOOD STANDING
IN, ANY STATE IN WHICH THE CONDUCT OF ITS BUSINESS OR ITS OWNERSHIP OF PROPERTY
REQUIRES THAT IT BE QUALIFIED EXCEPT WHERE THE FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.  IN CONNECTION WITH
THIS AGREEMENT, THE BORROWER DELIVERED TO THE BANK A CERTIFICATE SIGNED BY THE
BORROWER AND ENTITLED “PERFECTION CERTIFICATE”.  THE BORROWER REPRESENTS AND
WARRANTS TO THE BANK THAT: (A) THE BORROWER’S EXACT LEGAL NAME IS THAT INDICATED
ON THE PERFECTION CERTIFICATE AND ON THE SIGNATURE PAGE HEREOF; AND (B) THE
BORROWER IS AN ORGANIZATION OF THE TYPE, AND IS ORGANIZED IN THE JURISDICTION,
SET FORTH IN THE PERFECTION CERTIFICATE; AND (C) THE PERFECTION CERTIFICATE
ACCURATELY SETS FORTH THE BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER OR
ACCURATELY STATES THAT THE BORROWER HAS NONE; AND (D) THE PERFECTION CERTIFICATE
ACCURATELY SETS FORTH THE BORROWER’S PLACE OF BUSINESS, OR, IF MORE THAN ONE,
ITS CHIEF EXECUTIVE OFFICE AS WELL AS THE BORROWER’S MAILING ADDRESS IF
DIFFERENT, AND (E) ALL OTHER INFORMATION SET FORTH ON THE PERFECTION CERTIFICATE
PERTAINING TO THE BORROWER IS ACCURATE AND COMPLETE.  IF THE BORROWER DOES NOT
NOW HAVE AN ORGANIZATIONAL IDENTIFICATION NUMBER, BUT LATER OBTAINS ONE,
BORROWER SHALL FORTHWITH NOTIFY THE BANK OF SUCH ORGANIZATIONAL IDENTIFICATION
NUMBER.

 

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which or by which it
is bound in which the default could reasonably be expected to cause a Material
Adverse Change.

 


5.2                               COLLATERAL.  BORROWER HAS GOOD TITLE TO THE
COLLATERAL, FREE OF LIENS EXCEPT PERMITTED LIENS.  BORROWER HAS NO DEPOSIT
ACCOUNT, OTHER THAN THE DEPOSIT ACCOUNTS WITH BANK AND DEPOSIT ACCOUNTS
DESCRIBED IN THE PERFECTION CERTIFICATE DELIVERED TO THE BANK IN CONNECTION
HEREWITH.  THE ACCOUNTS ARE BONA FIDE, EXISTING OBLIGATIONS, AND THE SERVICE OR
PROPERTY HAS BEEN PERFORMED OR DELIVERED TO THE ACCOUNT DEBTOR OR ITS AGENT FOR
IMMEDIATE SHIPMENT TO THE ACCOUNT DEBTOR. THE COLLATERAL IS NOT IN THE
POSSESSION OF ANY THIRD PARTY BAILEE (SUCH AS A WAREHOUSE).  EXCEPT AS HEREAFTER
DISCLOSED TO THE BANK IN WRITING BY BORROWER, NONE OF THE COMPONENTS OF THE
COLLATERAL SHALL BE MAINTAINED AT LOCATIONS OTHER THAN AS PROVIDED IN THE
PERFECTION CERTIFICATE.  IN THE EVENT THAT BORROWER, AFTER THE DATE HEREOF,
INTENDS TO STORE OR OTHERWISE DELIVER ANY PORTION OF THE COLLATERAL TO A BAILEE,
THEN BORROWER WILL FIRST RECEIVE THE WRITTEN CONSENT OF BANK, NOT TO BE
UNREASONABLY WITHHELD, AND SUCH BAILEE MUST ACKNOWLEDGE IN WRITING THAT THE
BAILEE IS ALSO HOLDING SUCH COLLATERAL FOR THE BENEFIT OF BANK (IN ADDITION TO
THE BORROWER). BORROWER HAS NO KNOWLEDGE OF ANY ACTUAL OR IMMINENT INSOLVENCY
PROCEEDING OF ANY ACCOUNT DEBTOR WHOSE ACCOUNTS ARE AN ELIGIBLE ACCOUNT IN ANY
BORROWING BASE CERTIFICATE. BORROWER IS THE SOLE OWNER OF OR HAS ALL NECESSARY
RIGHTS AND INTERESTS TO THE INTELLECTUAL PROPERTY, EXCEPT FOR NON-EXCLUSIVE
LICENSES (OR EXCLUSIVE LICENSES FOR A PARTICULAR FIELD OF USE OR GEOGRAPHIC
AREA) GRANTED TO ITS CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS.


 


5.3                               LITIGATION.  EXCEPT AS SHOWN IN THE PERFECTION
CERTIFICATE, THERE ARE NO ACTIONS OR PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF
BORROWER’S RESPONSIBLE OFFICERS, THREATENED BY OR AGAINST BORROWER OR ANY
SUBSIDIARY IN WHICH AN ADVERSE DECISION COULD REASONABLY BE EXPECTED TO CAUSE A
MATERIAL ADVERSE CHANGE.


 


5.4                               NO MATERIAL DEVIATION IN FINANCIAL
STATEMENTS.  ALL CONSOLIDATED FINANCIAL STATEMENTS FOR BORROWER AND ANY
SUBSIDIARY DELIVERED TO BANK FAIRLY PRESENT, IN ACCORDANCE WITH GAAP, IN ALL
MATERIAL RESPECTS BORROWER’S CONSOLIDATED FINANCIAL CONDITION AND BORROWER’S
CONSOLIDATED RESULTS OF OPERATIONS.  THERE HAS NOT BEEN

 

5

--------------------------------------------------------------------------------


 


ANY MATERIAL DETERIORATION IN BORROWER’S CONSOLIDATED FINANCIAL CONDITION SINCE
THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS SUBMITTED TO BANK.


 


5.5                               SOLVENCY.  THE FAIR SALABLE VALUE OF
BORROWER’S ASSETS (INCLUDING GOODWILL MINUS DISPOSITION COSTS) EXCEEDS THE FAIR
VALUE OF ITS LIABILITIES; THE BORROWER IS NOT LEFT WITH UNREASONABLY SMALL
CAPITAL AFTER THE TRANSACTIONS IN THIS AGREEMENT; AND BORROWER IS ABLE TO PAY
ITS DEBTS (INCLUDING TRADE DEBTS) AS THEY MATURE.


 


5.6                               REGULATORY COMPLIANCE.  BORROWER IS NOT AN
“INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER
THE INVESTMENT COMPANY ACT.  BORROWER IS NOT ENGAGED AS ONE OF ITS IMPORTANT
ACTIVITIES IN EXTENDING CREDIT FOR MARGIN STOCK (UNDER REGULATIONS T AND U OF
THE FEDERAL RESERVE BOARD OF GOVERNORS).  BORROWER HAS COMPLIED IN ALL MATERIAL
RESPECTS WITH THE FEDERAL FAIR LABOR STANDARDS ACT.  BORROWER HAS NOT KNOWINGLY
VIOLATED ANY LAWS, ORDINANCES OR RULES, THE VIOLATION OF WHICH COULD REASONABLY
BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.  NONE OF BORROWER’S OR ANY
SUBSIDIARY’S PROPERTIES OR ASSETS HAS BEEN USED BY BORROWER OR ANY SUBSIDIARY
OR, TO THE BEST OF BORROWER’S KNOWLEDGE, BY PREVIOUS PERSONS, IN DISPOSING,
PRODUCING, STORING, TREATING, OR TRANSPORTING ANY HAZARDOUS SUBSTANCE OTHER THAN
LEGALLY.  BORROWER AND EACH SUBSIDIARY HAS TIMELY FILED ALL REQUIRED TAX RETURNS
AND PAID, OR MADE ADEQUATE PROVISION TO PAY, ALL MATERIAL TAXES, EXCEPT THOSE
BEING CONTESTED IN GOOD FAITH WITH ADEQUATE RESERVES UNDER GAAP.  BORROWER AND
EACH DOMESTIC SUBSIDIARY HAS OBTAINED ALL CONSENTS, APPROVALS AND AUTHORIZATIONS
OF, MADE ALL DECLARATIONS OR FILINGS WITH, AND GIVEN ALL NOTICES TO, ALL
GOVERNMENT AUTHORITIES THAT ARE NECESSARY TO CONTINUE ITS BUSINESS AS CURRENTLY
CONDUCTED EXCEPT WHERE THE FAILURE TO MAKE SUCH DECLARATIONS, NOTICES OR FILINGS
WOULD NOT REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


 


5.7                               SUBSIDIARIES.  BORROWER DOES NOT OWN ANY
STOCK, PARTNERSHIP INTEREST OR OTHER EQUITY SECURITIES EXCEPT FOR PERMITTED
INVESTMENTS.


 


5.8                               FULL DISCLOSURE.  NO WRITTEN REPRESENTATION,
WARRANTY OR OTHER STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT
GIVEN TO BANK BY BORROWER, OR ITS AGENTS, TAKEN TOGETHER WITH ALL SUCH WRITTEN
CERTIFICATES AND WRITTEN STATEMENTS GIVEN TO BANK CONTAINS ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS CONTAINED IN THE CERTIFICATES OR STATEMENTS NOT MISLEADING (IT BEING
RECOGNIZED BY BANK THAT THE PROJECTIONS AND FORECASTS PROVIDED BY BORROWER IN
GOOD FAITH AND BASED UPON REASONABLE ASSUMPTIONS ARE NOT VIEWED AS FACTS AND
THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY SUCH PROJECTIONS AND
FORECASTS MAY DIFFER FROM THE PROJECTED OR FORECASTED RESULTS).


 

6                                         AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 


6.1                               GOVERNMENT COMPLIANCE.  BORROWER SHALL
MAINTAIN ITS AND ALL SUBSIDIARIES’ LEGAL EXISTENCE AND GOOD STANDING IN ITS
JURISDICTION OF FORMATION AND MAINTAIN QUALIFICATION IN EACH JURISDICTION IN
WHICH THE FAILURE TO SO QUALIFY WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON BORROWER’S BUSINESS OR OPERATIONS.  BORROWER SHALL COMPLY, AND
HAVE EACH SUBSIDIARY COMPLY, WITH ALL LAWS, ORDINANCES AND REGULATIONS TO WHICH
IT IS SUBJECT, NONCOMPLIANCE WITH WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS OR OPERATIONS OR WOULD REASONABLY BE EXPECTED TO CAUSE A
MATERIAL ADVERSE CHANGE.


 


6.2                               FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.


 

(A)                                  BORROWER SHALL DELIVER TO BANK:  (I) AS
SOON AS AVAILABLE, BUT NO LATER THAN: (A) THIRTY (30) DAYS AFTER THE LAST DAY OF
EACH MONTH WHEN A CREDIT EXTENSION IS REQUESTED OR OBLIGATIONS ARE OUTSTANDING,
AND (B) FORTY-FIVE (45) DAYS AFTER THE LAST DAY OF EACH QUARTER, A COMPANY
PREPARED CONSOLIDATED BALANCE SHEET AND INCOME STATEMENT COVERING BORROWER’S
CONSOLIDATED OPERATIONS DURING THE PERIOD CERTIFIED BY A RESPONSIBLE OFFICER AND
IN A FORM ACCEPTABLE TO BANK; (II) AS SOON AS AVAILABLE, BUT NO LATER THAN ONE
HUNDRED TWENTY (120) DAYS AFTER THE LAST DAY OF BORROWER’S FISCAL YEAR, AUDITED
CONSOLIDATED FINANCIAL STATEMENTS PREPARED UNDER GAAP, CONSISTENTLY APPLIED,
TOGETHER WITH AN UNQUALIFIED OPINION ON THE FINANCIAL STATEMENTS FROM AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM, WHICH IS CURRENTLY KPMG; (III)
WITHIN FIVE (5) DAYS OF FILING, COPIES OF ALL STATEMENTS, REPORTS AND NOTICES
MADE AVAILABLE TO BORROWER’S SECURITY HOLDERS OR TO ANY HOLDERS OF SUBORDINATED
DEBT AND ALL REPORTS ON FORM 10-K, 10-Q AND 8-K FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION WHICH REPORTS SHALL BE DEEMED TO HAVE BEEN DELIVERED ON THE
DATE ON WHICH BORROWER POSTS ANY SUCH REPORT OR PROVIDES A LINK THERETO ON
BORROWER’S WEBSITE ON THE INTERNET; (IV) A PROMPT REPORT OF ANY LEGAL ACTIONS
PENDING OR THREATENED AGAINST BORROWER OR ANY SUBSIDIARY THAT

 

6

--------------------------------------------------------------------------------


 

COULD REASONABLY BE EXPECTED TO RESULT IN DAMAGES OR COSTS TO BORROWER OR ANY
SUBSIDIARY OF TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) OR MORE; AND (V)
OTHER FINANCIAL INFORMATION REASONABLY REQUESTED BY BANK.

 

(B)                                 WITHIN (I) THIRTY (30) DAYS AFTER THE LAST
DAY OF EACH MONTH WHEN A CREDIT EXTENSION IS REQUESTED OR OBLIGATIONS ARE
OUTSTANDING, AND (II) WITHOUT DUPLICATION, FORTY-FIVE (45) DAYS AFTER THE LAST
DAY OF EACH QUARTER,  BORROWER SHALL DELIVER TO BANK A BORROWING BASE
CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER IN THE FORM OF EXHIBIT C, WITH AGED
LISTINGS OF ACCOUNTS RECEIVABLE (BY INVOICE DATE).

 

(C)                                  WITHIN (I) THIRTY (30) DAYS AFTER THE LAST
DAY OF EACH MONTH WHEN A CREDIT EXTENSION IS REQUESTED OR OBLIGATIONS ARE
OUTSTANDING, AND (II) WITHOUT DUPLICATION, FORTY-FIVE (45) DAYS AFTER THE LAST
DAY OF EACH QUARTER, BORROWER SHALL DELIVER TO BANK WITH THE FINANCIAL
STATEMENTS A COMPLIANCE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER IN THE FORM
OF EXHIBIT D.

 

(D)                                 ALLOW BANK TO AUDIT BORROWER’S COLLATERAL AT
BORROWER’S EXPENSE.  SUCH AUDITS SHALL BE CONDUCTED (PRIOR TO AN EVENT OF
DEFAULT, AT NORMAL BUSINESS HOURS) NO MORE OFTEN THAN ONCE EVERY TWELVE (12)
MONTHS (WHICH SHALL NOT BE THE FIRST CALENDAR QUARTER, IF NO EVENT OF DEFAULT
HAS OCCURRED OR IS CONTINUING) UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.  NOTWITHSTANDING THE FOREGOING, BORROWER SHALL ALLOW BANK TO AUDIT
BORROWER’S COLLATERAL AT BORROWER’S EXPENSE, PRIOR TO THE EARLIER OF: (I) THE
INITIAL CREDIT EXTENSION, OR (II) SIXTY (60) DAYS AFTER THE CLOSING DATE. IF THE
RESULTS OF SUCH AUDIT ARE NOT SATISFACTORY TO THE BANK IN ITS REASONABLE
BUSINESS DISCRETION, THE BANK MAY, ON NOTICE TO BORROWER, AT ITS REASONABLE
BUSINESS DISCRETION, REDUCE THE AMOUNT OF THE REVOLVING LINE, OR NOT MAKE ANY
CREDIT EXTENSIONS HEREUNDER, EXCEPT PURSUANT TO TERMS SATISFACTORY TO BANK.

 


6.3                               TAXES.  BORROWER SHALL MAKE, AND CAUSE EACH
SUBSIDIARY TO MAKE, TIMELY PAYMENT OF ALL MATERIAL FEDERAL, STATE, AND LOCAL
TAXES OR ASSESSMENTS (OTHER THAN TAXES AND ASSESSMENTS WHICH BORROWER IS
CONTESTING IN GOOD FAITH, WITH ADEQUATE RESERVES MAINTAINED IN ACCORDANCE WITH
GAAP) AND WILL DELIVER TO BANK, ON DEMAND, APPROPRIATE CERTIFICATES ATTESTING TO
SUCH PAYMENTS.


 


6.4                               INSURANCE.  BORROWER SHALL KEEP ITS BUSINESS
AND THE COLLATERAL INSURED FOR RISKS AND IN AMOUNTS AS ARE CUSTOMARY FOR
BORROWER’S INDUSTRY.  INSURANCE POLICIES SHALL BE IN A FORM, WITH COMPANIES, AND
IN AMOUNTS THAT ARE SATISFACTORY TO BANK.  ALL PROPERTY POLICIES SHALL HAVE A
LENDER’S LOSS PAYABLE ENDORSEMENT SHOWING BANK AS AN ADDITIONAL LOSS PAYEE AND
ALL POLICIES SHALL PROVIDE THAT THE INSURER MUST GIVE BANK AT LEAST TWENTY (20)
DAYS NOTICE BEFORE CANCELING ITS POLICY.  AT BANK’S REQUEST, BORROWER SHALL
DELIVER CERTIFIED COPIES OF POLICIES AND EVIDENCE OF ALL PREMIUM PAYMENTS.
PROCEEDS RECEIVED BY THE BANK UNDER ANY POLICY SHALL, AT BANK’S OPTION, BE
PAYABLE TO BANK ON ACCOUNT OF THE OBLIGATIONS. NOTWITHSTANDING THE FOREGOING, SO
LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER SHALL HAVE
THE OPTION OF APPLYING THE PROCEEDS OF ANY CASUALTY POLICY TOWARD THE
REPLACEMENT OR REPAIR OF DESTROYED OR DAMAGED PROPERTY (AND BANK SHALL EXECUTE
SUCH DOCUMENTATION AS MAY BE REASONABLY NECESSARY TO INSTRUCT THE BORROWER’S
INSURANCE COMPANY TO RELEASE SUCH PROCEEDS FROM THE BANK’S LIEN); PROVIDED THAT
(I) ANY SUCH REPLACED OR REPAIRED PROPERTY (A) SHALL BE OF EQUAL OR LIKE VALUE
AS THE REPLACED OR REPAIRED COLLATERAL AND (B) SHALL BE DEEMED COLLATERAL IN
WHICH BANK HAS BEEN GRANTED A FIRST PRIORITY SECURITY INTEREST AND (II) AFTER
THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT ALL PROCEEDS
PAYABLE UNDER SUCH CASUALTY POLICY SHALL, AT THE OPTION OF THE BANK, BE PAYABLE
TO BANK ON ACCOUNT OF THE OBLIGATIONS. IF BORROWER FAILS TO OBTAIN INSURANCE AS
REQUIRED UNDER SECTION 6.5 OR TO PAY ANY AMOUNT OR FURNISH ANY REQUIRED PROOF OF
PAYMENT TO THIRD PERSONS AND THE BANK, BANK MAY MAKE ALL OR PART OF SUCH PAYMENT
OR OBTAIN SUCH INSURANCE POLICIES REQUIRED IN SECTION 6.5, AND TAKE ANY ACTION
UNDER THE POLICIES BANK DEEMS PRUDENT.


 


6.5                               ACCOUNTS.


 

(A)                                  IN ORDER TO PERMIT THE BANK TO MONITOR THE
BORROWER’S FINANCIAL PERFORMANCE AND CONDITION, BORROWER SHALL MAINTAIN WITH
BANK, OR AN AFFILIATE: (I) BORROWER’S PRIMARY OPERATING ACCOUNTS, AND (II) ALL
OF BORROWER’S DEPOSITORY AND SECURITIES ACCOUNTS. BORROWER’S CASH OR SECURITIES
IN EXCESS OF THAT AMOUNT USED FOR BORROWER’S OPERATIONS SHALL BE MAINTAINED OR
ADMINISTERED THROUGH THE BANK, OR AN AFFILIATE.

 

(B)                                 BORROWER SHALL IDENTIFY TO BANK, IN WRITING,
ANY BANK OR SECURITIES ACCOUNT OPENED BY BORROWER WITH ANY INSTITUTION OTHER
THAN BANK.  IN ADDITION, FOR EACH SUCH ACCOUNT THAT THE BORROWER AT ANY TIME
OPENS OR MAINTAINS, BORROWER SHALL, AT THE BANK’S REQUEST AND OPTION, PURSUANT
TO AN AGREEMENT IN FORM AND SUBSTANCE ACCEPTABLE TO THE BANK AND THE DEPOSITORY
BANK, CAUSE THE DEPOSITORY BANK OR SECURITIES INTERMEDIARY TO AGREE THAT SUCH
ACCOUNT IS THE COLLATERAL OF THE BANK PURSUANT TO THE TERMS HEREUNDER.  THE
PROVISIONS OF THE PREVIOUS

 

7

--------------------------------------------------------------------------------


 

SENTENCE SHALL NOT APPLY TO DEPOSIT ACCOUNTS EXCLUSIVELY USED FOR PAYROLL,
PAYROLL TAXES AND OTHER SALARY, COMPENSATION, WAGE AND BENEFIT PAYMENTS TO OR
FOR THE BENEFIT OF THE BORROWER’S EMPLOYEES AND DIRECTORS.  THE BORROWER SHALL
HAVE THIRTY (30) CALENDAR DAYS FROM THE CLOSING DATE TO TRANSFER THE
ABOVE-REFERENCED ACCOUNTS TO BANK.

 


6.6                               FINANCIAL COVENANTS.


 

(a)                                  Adjusted Quick Ratio.  Borrower shall
maintain at all times, to be tested as of the last day of each: (i) quarter, and
(ii) month when a Credit Extension is requested or Obligations are outstanding,
a ratio of Quick Assets to Current Liabilities minus Deferred Revenue of at
least 1.75 to 1.0.

 

 (b)                              EBITDA.  Borrower shall maintain, to be tested
as of the last day of each quarter:  (i) beginning with the quarter ending
September 30, 2004, EBITDA of at least: (A) ($500,000.00), for the three (3)
month period ending September 30, 2004, (B) ($100,000.00), for the six (6) month
period ending December 31, 2004, (C) $500,000.00, for the three (3) month period
ending March 31, 2005, (D) $1,000,000.00, for the six (6) month period ending
June 30, 2005, (E) $1,500,000.00, for the nine (9) month period ending
September 30, 2005, (F) $2,000.000.00 for the twelve (12) month period ending
December 31, 2005, (G) $500,000.00, for the three (3) month period ending
March 31, 2006, and (H) $1,000,000.00 for the six (6) month period ending
June 30, 2006, and (ii) beginning with the quarter ending June 30, 2005 and for
each calendar quarter thereafter, EBITDA of at least $1.00, provided, however,
that at any time or times during any one (1) quarter ending June 30, 2005 and
thereafter through December 31, 2005, Borrower may have a maximum net EBITDA
loss of no greater than $500,000,00 so long as the required EBITDA in clause (i)
for the period ending in the quarter in which the loss was sustained continues
to be satisfied.

 


6.7                               FURTHER ASSURANCES.  BORROWER SHALL EXECUTE
ANY FURTHER INSTRUMENTS AND TAKE FURTHER ACTION AS BANK REASONABLY REQUESTS TO
PERFECT OR CONTINUE BANK’S SECURITY INTEREST IN THE COLLATERAL OR TO EFFECT THE
PURPOSES OF THIS AGREEMENT.


 

7                                         NEGATIVE COVENANTS

 

Borrower shall not do any of the following without the Bank’s prior written
consent which shall not be unreasonably withheld or delayed.

 


7.1                               DISPOSITIONS.  CONVEY, SELL, LEASE, TRANSFER
OR OTHERWISE DISPOSE OF (COLLECTIVELY A “TRANSFER”), OR PERMIT ANY OF ITS
SUBSIDIARIES TO TRANSFER, ALL OR ANY PART OF ITS BUSINESS OR PROPERTY INCLUDING,
WITHOUT LIMITATION, THE INTELLECTUAL PROPERTY, EXCEPT FOR TRANSFERS (I) OF
INVENTORY IN THE ORDINARY COURSE OF BUSINESS; (II) OF NON-EXCLUSIVE LICENSES (OR
EXCLUSIVE LICENSES FOR A PARTICULAR FIELD OF USE OR GEOGRAPHICAL AREA) AND
SIMILAR ARRANGEMENTS FOR THE USE OF THE PROPERTY OF BORROWER OR ITS SUBSIDIARIES
IN THE ORDINARY COURSE OF BUSINESS; (III) OF WORN-OUT OR OBSOLETE EQUIPMENT; OR
(IV) PRIOR TO AN EVENT OF DEFAULT, THE SALE OF STOCK OF BORROWER’S SUBSIDIARIES.


 


7.2                               CHANGES IN BUSINESS, OWNERSHIP, OR BUSINESS
LOCATIONS.


 

(a)           (i) Engage in or permit any of its Subsidiaries to engage in any
material line of business other than those lines of business conducted by
Borrower and its Subsidiaries on the date hereof and any business reasonably
related, complementary, or incidental thereto or reasonable extensions thereof,
or (ii) have a Change in Control, or (iii) the resignation or termination of the
chief executive officer and the failure of Borrower to obtain a replacement
within one hundred twenty (120) days thereafter.

 

(b)           Borrower shall not, without prior written notice to Bank: (i)
relocate its chief executive office, or add any new offices or business
locations, including warehouses (unless such new offices or business locations
contain less than Fifty Thousand Dollars ($50,000.00) in Borrower’s assets or
property), or (ii) change its jurisdiction of organization, or (iii) change its
organizational structure or type, or (iv) change its legal name, or (v) change
any organizational number (if any) assigned by its jurisdiction of organization.

 

8

--------------------------------------------------------------------------------


 


7.3                               MERGERS OR ACQUISITIONS.  MERGE OR
CONSOLIDATE, OR PERMIT ANY OF ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY
OTHER PERSON, OR ACQUIRE, OR PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR
SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON EXCEPT
WHERE (I) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD EXIST
AFTER GIVING EFFECT TO THE TRANSACTIONS; AND (II) THE BORROWER (OR THE
SUBSIDIARY IF THE BORROWER IS NOT A PARTY TO SUCH TRANSACTION) IS THE SURVIVING
LEGAL ENTITY; PROVIDED, HOWEVER, THAT THE TOTAL CONSIDERATION PAID, INCLUDING
ASSUMPTION OF INDEBTEDNESS, IN CONNECTION WITH SUCH MERGER OR ACQUISITION SHALL
NOT EXCEED $2,000,000.00. A SUBSIDIARY MAY MERGE OR CONSOLIDATE INTO ANOTHER
SUBSIDIARY OR INTO BORROWER.


 


7.4                               INDEBTEDNESS.  CREATE, INCUR, ASSUME, OR BE
LIABLE FOR ANY INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY TO DO SO, OTHER THAN
PERMITTED INDEBTEDNESS.


 


7.5                               ENCUMBRANCE.  CREATE, INCUR, OR ALLOW ANY LIEN
ON ANY OF ITS PROPERTY, OR ASSIGN OR CONVEY ANY RIGHT TO RECEIVE INCOME,
INCLUDING THE SALE OF ANY ACCOUNTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO,
EXCEPT FOR PERMITTED LIENS, OR PERMIT ANY COLLATERAL NOT TO BE SUBJECT TO THE
FIRST PRIORITY SECURITY INTEREST GRANTED HEREIN.  THE COLLATERAL MAY ALSO BE
SUBJECT TO PERMITTED LIENS.


 


7.6                               DISTRIBUTIONS; INVESTMENTS.  OTHER THAN
PERMITTED INVESTMENTS, DIRECTLY OR INDIRECTLY ACQUIRE OR OWN ANY PERSON, OR MAKE
ANY INVESTMENT IN ANY PERSON, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO.


 


7.7                               TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR
INDIRECTLY ENTER INTO OR PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY
AFFILIATE OF BORROWER, EXCEPT FOR TRANSACTIONS THAT ARE IN THE ORDINARY COURSE
OF BORROWER’S BUSINESS, UPON FAIR AND REASONABLE TERMS THAT ARE NO LESS
FAVORABLE TO BORROWER THAN WOULD BE OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH
A NON-AFFILIATED PERSON.


 


7.8                               SUBORDINATED DEBT.  MAKE OR PERMIT ANY PAYMENT
ON ANY SUBORDINATED DEBT, EXCEPT UNDER THE TERMS OF THE SUBORDINATED DEBT, OR
AMEND ANY MATERIAL PROVISION IN ANY DOCUMENT RELATING TO THE SUBORDINATED DEBT,
WITHOUT BANK’S PRIOR WRITTEN CONSENT NOT TO BE UNREASONABLY WITHHELD.


 


7.9                               COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR
A COMPANY CONTROLLED BY AN “INVESTMENT COMPANY”, UNDER THE INVESTMENT COMPANY
ACT OF 1940 OR UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES EXTENDING CREDIT TO
PURCHASE OR CARRY MARGIN STOCK, OR USE THE PROCEEDS OF ANY CREDIT EXTENSION FOR
THAT PURPOSE; FAIL TO MEET THE MINIMUM FUNDING REQUIREMENTS OF ERISA, PERMIT A
REPORTABLE EVENT OR PROHIBITED TRANSACTION, AS DEFINED IN ERISA, TO OCCUR; FAIL
TO COMPLY WITH THE FEDERAL FAIR LABOR STANDARDS ACT OR VIOLATE ANY OTHER LAW OR
REGULATION, IF THE VIOLATION COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON BORROWER’S BUSINESS OR OPERATIONS OR WOULD REASONABLY BE
EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE, OR PERMIT ANY OF ITS SUBSIDIARIES
TO DO SO.


 

8                                         EVENTS OF DEFAULT

 

Any one of the following is an Event of Default:

 


8.1                               PAYMENT DEFAULT.  BORROWER FAILS TO PAY ANY OF
THE OBLIGATIONS WITHIN THREE (3) DAYS AFTER THEIR DUE DATE. DURING SUCH THREE
(3) DAY PERIOD THE FAILURE TO CURE THE DEFAULT SHALL NOT CONSTITUTE AN EVENT OF
DEFAULT (BUT NO CREDIT EXTENSION SHALL BE MADE DURING SUCH PERIOD);


 


8.2                               COVENANT DEFAULT.  (I)  BORROWER FAILS OR
NEGLECTS TO PERFORM ANY OBLIGATION IN SECTIONS 6.2, 6.6, OR 6.7, OR VIOLATES ANY
COVENANT IN SECTION 7;  OR (II)  BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP, OR
OBSERVE ANY OTHER MATERIAL TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT
CONTAINED IN THIS AGREEMENT, ANY LOAN DOCUMENTS, AND AS TO ANY DEFAULT UNDER
SUCH OTHER MATERIAL TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT THAT CAN
BE CURED, HAS FAILED TO CURE THE DEFAULT WITHIN TEN (10) DAYS AFTER THE
OCCURRENCE THEREOF; PROVIDED, HOWEVER, THAT IF THE DEFAULT CANNOT BY ITS NATURE
BE CURED WITHIN THE TEN (10) DAY PERIOD OR CANNOT AFTER DILIGENT ATTEMPTS BY
BORROWER BE CURED WITHIN SUCH TEN (10) DAY PERIOD, AND SUCH DEFAULT IS LIKELY TO
BE CURED WITHIN A REASONABLE TIME, THEN BORROWER SHALL HAVE AN ADDITIONAL PERIOD
(WHICH SHALL NOT IN ANY CASE EXCEED THIRTY (30) DAYS) TO ATTEMPT TO CURE SUCH
DEFAULT, AND WITHIN SUCH REASONABLE TIME PERIOD THE FAILURE TO CURE THE DEFAULT
SHALL NOT BE DEEMED AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSIONS SHALL BE MADE
DURING SUCH CURE PERIOD).  GRACE PERIODS PROVIDED UNDER THIS SECTION SHALL NOT
APPLY, AMONG OTHER THINGS, TO FINANCIAL COVENANTS OR ANY OTHER COVENANTS THAT
ARE REQUIRED TO BE SATISFIED, COMPLETED OR TESTED BY A DATE CERTAIN;


 

9

--------------------------------------------------------------------------------


 


8.3                               MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE
CHANGE OCCURS;


 


8.4                               ATTACHMENT.  (I) ANY MATERIAL PORTION OF
BORROWER’S ASSETS IS ATTACHED, SEIZED, LEVIED ON, OR COMES INTO POSSESSION OF A
TRUSTEE OR RECEIVER AND THE ATTACHMENT, SEIZURE OR LEVY IS NOT REMOVED IN TEN
(10) BUSINESS DAYS; (II) BORROWER IS ENJOINED, RESTRAINED, OR PREVENTED BY COURT
ORDER FROM CONDUCTING A MATERIAL PART OF ITS BUSINESS; (III) A JUDGMENT OR OTHER
CLAIM BECOMES A LIEN ON A MATERIAL PORTION OF BORROWER’S ASSETS; OR (IV) A
NOTICE OF LIEN, LEVY, OR ASSESSMENT IS FILED AGAINST ANY OF BORROWER’S ASSETS BY
ANY GOVERNMENT AGENCY AND NOT PAID WITHIN TEN (10) BUSINESS DAYS AFTER BORROWER
RECEIVES NOTICE.  THESE ARE NOT EVENTS OF DEFAULT IF STAYED OR IF A BOND IS
POSTED PENDING CONTEST BY BORROWER (BUT NO CREDIT EXTENSIONS SHALL BE MADE
DURING THE CURE PERIOD);


 


8.5                               INSOLVENCY.  (I) BORROWER IS UNABLE TO PAY ITS
DEBTS (INCLUDING TRADE DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT;
(II) BORROWER BEGINS AN INSOLVENCY PROCEEDING; OR (III) AN INSOLVENCY PROCEEDING
IS BEGUN AGAINST BORROWER AND NOT DISMISSED OR STAYED WITHIN THIRTY (30) DAYS
(BUT NO CREDIT EXTENSIONS SHALL BE MADE BEFORE ANY INSOLVENCY PROCEEDING IS
DISMISSED);


 


8.6                               OTHER AGREEMENTS.  IF THERE IS A DEFAULT IN
ANY AGREEMENT TO WHICH BORROWER IS A PARTY WITH A THIRD PARTY OR PARTIES
RESULTING IN THE ACCELERATION OF THE MATURITY OF ANY INDEBTEDNESS IN AN AMOUNT
IN EXCESS OF TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000) OR THAT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE;


 


8.7                               JUDGMENTS.  IF A JUDGMENT OR JUDGMENTS FOR THE
PAYMENT OF MONEY IN AN AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE, OF AT LEAST TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000) SHALL BE RENDERED AGAINST BORROWER AND
SHALL REMAIN UNSATISFIED AND UNSTAYED FOR A PERIOD OF TWENTY (20) DAYS (PROVIDED
THAT NO CREDIT EXTENSIONS WILL BE MADE PRIOR TO THE SATISFACTION OR STAY OF SUCH
JUDGMENT);


 


8.8                               MISREPRESENTATIONS.  IF ANY WARRANTY OR
REPRESENTATION IN THIS AGREEMENT OR IN ANY WRITING DELIVERED BY OR ON BEHALF OF
BORROWER TO BANK SHALL HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE;
AND


 


8.9                               SUBORDINATED DEBT. A DEFAULT OR BREACH OCCURS
UNDER ANY AGREEMENT BETWEEN BORROWER AND ANY CREDITOR OF BORROWER THAT SIGNED A
SUBORDINATION AGREEMENT WITH BANK, OR ANY CREDITOR THAT HAS SIGNED A
SUBORDINATION AGREEMENT WITH BANK BREACHES ANY TERMS OF THE SUBORDINATION
AGREEMENT AND THE BANK IN ITS REASONABLE JUDGMENT, DETERMINES THAT SUCH BREACH
CAN REASONABLY BE EXPECT TO ADVERSELY AFFECT THE BANK’S RIGHTS HEREUNDER.


 

9                                         BANK’S RIGHTS AND REMEDIES

 


9.1                               RIGHTS AND REMEDIES.  WHEN AN EVENT OF DEFAULT
OCCURS AND CONTINUES BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR ALL OF THE
FOLLOWING:


 

(A)                                  DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND
PAYABLE (BUT IF AN EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL
OBLIGATIONS ARE IMMEDIATELY DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

 

(B)                                 STOP ADVANCING MONEY OR EXTENDING CREDIT FOR
BORROWER’S BENEFIT UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN
BORROWER AND BANK;

 

(C)                                  DEMAND THAT THE BORROWER (I) DEPOSIT CASH
WITH BANK IN AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF ANY LETTERS OF CREDIT
REMAINING UNDRAWN, AS COLLATERAL SECURITY FOR THE REPAYMENT OF ANY FUTURE
DRAWINGS UNDER SUCH LETTERS OF CREDIT, AND THE BORROWER SHALL FORTHWITH DEPOSIT
AND PAY SUCH AMOUNTS, AND (II) PAY IN ADVANCE ALL LETTER OF CREDIT FEES
SCHEDULED TO BE PAID OR PAYABLE OVER THE REMAINING TERM OF ANY LETTERS OF
CREDIT;

 

(D)                                 SETTLE OR ADJUST DISPUTES AND CLAIMS
DIRECTLY WITH ACCOUNT DEBTORS FOR AMOUNTS, ON TERMS AND IN ANY ORDER THAT BANK
CONSIDERS ADVISABLE AND NOTIFY ANY PERSON OWING BORROWER MONEY OF BANK’S
SECURITY INTEREST IN SUCH FUNDS AND VERIFY THE AMOUNT OF SUCH ACCOUNT;

 

(E)                                  MAKE ANY PAYMENTS AND DO ANY ACTS IT
CONSIDERS NECESSARY OR REASONABLE TO PROTECT ITS SECURITY INTEREST IN THE
COLLATERAL.  BORROWER SHALL ASSEMBLE THE COLLATERAL IF BANK REQUESTS AND MAKE IT
AVAILABLE AS

 

10

--------------------------------------------------------------------------------


 

BANK DESIGNATES TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW. BORROWER WILL
NOT INTERFERE WITH BANK ENTERING ANY PREMISES WHERE THE COLLATERAL IS LOCATED TO
TAKE AND MAINTAIN POSSESSION OF ANY PART OF THE COLLATERAL. BANK MAY PAY,
PURCHASE, CONTEST, OR COMPROMISE ANY LIEN WHICH APPEARS TO BE PRIOR OR SUPERIOR
TO ITS SECURITY INTEREST AND PAY ALL EXPENSES INCURRED. TO THE EXTENT IT IS NOT
PROHIBITED FROM DOING SO, BORROWER GRANTS BANK A LICENSE TO ENTER AND OCCUPY ANY
OF ITS PREMISES, WITHOUT CHARGE, TO LAWFULLY EXERCISE ANY OF BANK’S RIGHTS OR
REMEDIES;

 

(F)                                    APPLY TO THE OBLIGATIONS ANY (I) BALANCES
AND DEPOSITS OF BORROWER IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR
FOR THE CREDIT OR THE ACCOUNT OF BORROWER;

 

(G)                                 SHIP, RECLAIM, RECOVER, STORE, FINISH,
MAINTAIN, REPAIR, PREPARE FOR SALE, ADVERTISE FOR SALE, AND SELL THE COLLATERAL
IN ANY COMMERCIALLY REASONABLY MEANS;

 

(H)                                 PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED
WITH BANK AND/OR DELIVER A NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT ORDER,
OR OTHER DIRECTIONS OR INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR SIMILAR
AGREEMENTS PROVIDING CONTROL OF ANY COLLATERAL; AND

 

(I)                                     EXERCISE ALL RIGHTS AND REMEDIES AND
DISPOSE OF THE COLLATERAL ACCORDING TO THE CODE.

 


9.2                               POWER OF ATTORNEY.  BORROWER HEREBY
IRREVOCABLY APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT, TO BE EFFECTIVE UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO: (I)
ENDORSE BORROWER’S NAME ON ANY CHECKS OR OTHER FORMS OF PAYMENT OR SECURITY;
(II) SIGN BORROWER’S NAME ON ANY INVOICE OR BILL OF LADING FOR ANY ACCOUNT OR
DRAFTS AGAINST ACCOUNT DEBTORS; (III) SETTLE AND ADJUST DISPUTES AND CLAIMS
ABOUT THE ACCOUNTS DIRECTLY WITH ACCOUNT DEBTORS, FOR AMOUNTS AND ON TERMS BANK
DETERMINES TO BE COMMERCIALLY REASONABLE; (IV) MAKE, SETTLE, AND ADJUST ALL
CLAIMS UNDER BORROWER’S INSURANCE POLICIES; AND (V) TRANSFER THE COLLATERAL INTO
THE NAME OF BANK OR A THIRD PARTY AS THE CODE PERMITS.  BORROWER HEREBY APPOINTS
BANK AS ITS LAWFUL ATTORNEY-IN-FACT TO SIGN BORROWER’S NAME ON ANY DOCUMENTS
NECESSARY TO PERFECT OR CONTINUE THE PERFECTION OF ANY SECURITY INTEREST
REGARDLESS OF WHETHER AN EVENT OF DEFAULT HAS OCCURRED UNTIL ALL OBLIGATIONS
HAVE BEEN SATISFIED IN FULL AND BANK IS UNDER NO FURTHER OBLIGATION TO MAKE
CREDIT EXTENSIONS HEREUNDER.  BANK’S FOREGOING APPOINTMENT AS BORROWER’S
ATTORNEY IN FACT, AND ALL OF BANK’S RIGHTS AND POWERS, COUPLED WITH AN INTEREST,
ARE IRREVOCABLE UNTIL ALL OBLIGATIONS HAVE BEEN FULLY REPAID AND PERFORMED AND
BANK’S OBLIGATION TO PROVIDE CREDIT EXTENSIONS TERMINATES.


 


9.3                               ACCOUNTS NOTIFICATION/COLLECTION.  IN THE
EVENT THAT EITHER: (I) AN EVENT OF DEFAULT PURSUANT TO SECTION 8.1 OCCURS AND IS
CONTINUING, (II) AN EVENT OF DEFAULT PURSUANT TO SECTION 8.5 OCCURS AND IS
CONTINUING, OR (III) THE BANK ACCELERATES ANY PORTION OF THE OBLIGATIONS, BANK
MAY NOTIFY ANY PERSON OWING BORROWER MONEY OF BANK’S SECURITY INTEREST IN THE
FUNDS AND VERIFY AND/OR COLLECT THE AMOUNT OF THE ACCOUNT.  AFTER THE OCCURRENCE
OF AN EVENT OF DEFAULT, ANY AMOUNTS RECEIVED BY BORROWER SHALL BE HELD IN TRUST
BY BORROWER FOR BANK, AND, IF REQUESTED BY BANK, BORROWER SHALL IMMEDIATELY
DELIVER SUCH RECEIPTS TO BANK IN THE FORM RECEIVED FROM THE ACCOUNT DEBTOR, WITH
PROPER ENDORSEMENTS FOR DEPOSIT.


 


9.4                               BANK EXPENSES.  ANY REASONABLE AMOUNTS PAID BY
BANK AS PROVIDED HEREIN SHALL CONSTITUTE BANK EXPENSES AND ARE IMMEDIATELY DUE
AND PAYABLE UPON PRESENTATION OF AN INVOICE TO BORROWER WITH DETAIL IF
OBTAINABLE, AND SHALL BEAR INTEREST AT THE THEN APPLICABLE RATE AND BE SECURED
BY THE COLLATERAL.  NO PAYMENTS BY BANK SHALL BE DEEMED AN AGREEMENT TO MAKE
SIMILAR PAYMENTS IN THE FUTURE OR BANK’S WAIVER OF ANY EVENT OF DEFAULT.


 


9.5                               REMEDIES CUMULATIVE.  BANK’S RIGHTS AND
REMEDIES UNDER THIS AGREEMENT, THE LOAN DOCUMENTS, AND ALL OTHER AGREEMENTS ARE
CUMULATIVE.  BANK HAS ALL RIGHTS AND REMEDIES PROVIDED UNDER THE CODE, BY LAW,
OR IN EQUITY. BANK’S EXERCISE OF ONE RIGHT OR REMEDY IS NOT AN ELECTION, AND
BANK’S WAIVER OF ANY EVENT OF DEFAULT IS NOT A CONTINUING WAIVER. BANK’S DELAY
IS NOT A WAIVER, ELECTION, OR ACQUIESCENCE. NO WAIVER HEREUNDER SHALL BE
EFFECTIVE UNLESS SIGNED BY BANK AND THEN IS ONLY EFFECTIVE FOR THE SPECIFIC
INSTANCE AND PURPOSE FOR WHICH IT WAS GIVEN.


 


9.6                               DEMAND WAIVER.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, BORROWER WAIVES DEMAND, NOTICE OF DEFAULT OR
DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT, NONPAYMENT AT
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL OF ACCOUNTS,
DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK ON WHICH
BORROWER IS LIABLE.


 

11

--------------------------------------------------------------------------------


 

10                                  NOTICES

 

All notices or demands by any party to this Agreement or any other related
agreement must be in writing and be personally delivered or sent by an overnight
delivery service, by certified mail, postage prepaid, return receipt requested,
or by telefacsimile at the addresses listed below.  Either Bank or Borrower may
change its notice address by giving the other party prior written notice.

 

If to Borrower:

 

AXS-ONE INC.

 

 

301 Route 17 North

 

 

Rutherford, New Jersey 07070

 

 

Attn: General Counsel

 

 

FAX: (201) 939-6955

 

 

 

with a conforming copy

 

 

(which shall not constitute

 

 

or be required as notice)

 

 

to:

 

Proskauer Rose LLP

 

 

1585 Broadway

 

 

New York, New York 10036-8299

 

 

Attn: Charles E. Dropkin, Esquire

 

 

FAX: (212) 969-2900

 

 

 

If to Bank:

 

Silicon Valley Bank

 

 

400 Madison Avenue, Suite 15A

 

 

New York, New York 10017

 

 

Attn: Mr. Michael Moretti

 

 

Fax:  (212) 688-5994

 

 

 

with a conforming copy

 

 

(which shall not constitute

 

 

or be required as notice)

 

 

to:

 

Riemer & Braunstein LLP

 

 

Three Center Plaza

 

 

Boston, Massachusetts 02108

 

 

Attn: David A. Ephraim, Esquire

 

 

FAX: (617) 880-3456

 

11                                  CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

New York law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in New York City.  NOTWITHSTANDING THE
FOREGOING, THE BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION
REQUIRED TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE BANK’S RIGHTS
AGAINST THE BORROWER OR ITS PROPERTY.

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12                                  GENERAL PROVISIONS

 


12.1                        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS
FOR THE BENEFIT OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER
MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT

 

12

--------------------------------------------------------------------------------


 


WITHOUT BANK’S PRIOR WRITTEN CONSENT WHICH MAY BE GRANTED OR WITHHELD IN BANK’S
DISCRETION.  BANK HAS THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER,
TO SELL, TRANSFER, NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART OF, OR
ANY INTEREST IN, BANK’S OBLIGATIONS, RIGHTS AND BENEFITS UNDER THIS AGREEMENT,
THE LOAN DOCUMENTS OR ANY RELATED AGREEMENT.  BANK WILL PROVIDE NOTICE OF ANY
ASSIGNMENT OF BANK’S OBLIGATIONS, RIGHTS AND BENEFITS UNDER THIS AGREEMENT, THE
LOAN DOCUMENTS OR ANY RELATED AGREEMENT.  PRIOR TO AN EVENT OF DEFAULT, THE BANK
MAY ONLY ASSIGN THIS AGREEMENT TO A COMMERCIAL BANK OR FINANCIAL INSTITUTION
(WHICH IS NOT A DIRECT COMPETITOR OF BORROWER), EXCEPT FOR ASSIGNMENTS BY BANK
DUE TO FORCED DIVESTITURE AT THE REQUEST OF ANY REGULATORY AGENCY OR A SALE OF
THE BANK OR ITS ASSETS.


 


12.2                        INDEMNIFICATION.  BORROWER HEREBY INDEMNIFIES,
DEFENDS AND HOLDS THE BANK AND ITS DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS
HARMLESS AGAINST:  (A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES
ASSERTED BY ANY OTHER PERSON IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THE LOAN DOCUMENTS; AND (B) ALL LOSSES OR BANK EXPENSES INCURRED, OR PAID BY
BANK FROM, FOLLOWING, OR CONSEQUENTIAL TO TRANSACTIONS BETWEEN BANK AND BORROWER
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES), EXCEPT FOR LOSSES CAUSED BY
BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


12.3                        RIGHT OF SET-OFF.   BORROWER HEREBY GRANTS TO BANK,
A LIEN, SECURITY INTEREST AND RIGHT OF SETOFF AS SECURITY FOR ALL OBLIGATIONS TO
BANK, WHETHER NOW EXISTING OR HEREAFTER ARISING UPON AND AGAINST ALL DEPOSITS,
CREDITS, COLLATERAL AND PROPERTY, NOW OR HEREAFTER IN THE POSSESSION, CUSTODY,
SAFEKEEPING OR CONTROL OF BANK OR ANY ENTITY UNDER THE CONTROL OF THE BANK
(INCLUDING A BANK SUBSIDIARY) (TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW)
OR IN TRANSIT TO ANY OF THEM.  AT ANY TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT DEMAND OR NOTICE, BANK MAY SET OFF
THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO ANY LIABILITY OR OBLIGATION
OF BORROWER WHEN DUE REGARDLESS OF THE ADEQUACY OF ANY OTHER COLLATERAL SECURING
THE OBLIGATIONS.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF THE BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.


 


12.4                        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE
PERFORMANCE OF ALL OBLIGATIONS IN THIS AGREEMENT.


 


12.5                        SEVERABILITY OF PROVISION.  EACH PROVISION OF THIS
AGREEMENT IS SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE
ENFORCEABILITY OF ANY PROVISION.


 


12.6                        AMENDMENTS IN WRITING; INTEGRATION.  ALL AMENDMENTS
TO THIS AGREEMENT MUST BE IN WRITING SIGNED BY BOTH BANK AND BORROWER.  THIS
AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT THIS
SUBJECT MATTER, AND SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS. ALL PRIOR
AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS
BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AGREEMENT AND THE LOAN
DOCUMENTS MERGE INTO THIS AGREEMENT AND THE LOAN DOCUMENTS.


 


12.7                        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH
OF WHICH, WHEN EXECUTED AND DELIVERED, ARE AN ORIGINAL, AND ALL TAKEN TOGETHER,
CONSTITUTE ONE AGREEMENT. DELIVERY OF AN EXECUTED SIGNATURE PAGE OF THIS
AGREEMENT BY TELECOPY AND DELIVERY OF EXECUTED COPIES OF DOCUMENTS REQUIRED BY
SECTION 3.1 BY TELECOPY SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF EACH SUCH DOCUMENT.


 


12.8                        SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND
WARRANTIES MADE IN THIS AGREEMENT CONTINUE IN FULL FORCE WHILE ANY OBLIGATIONS
REMAIN OUTSTANDING.  THE OBLIGATION OF BORROWER IN SECTION 12.2 TO INDEMNIFY
BANK SHALL SURVIVE UNTIL THE STATUTE OF LIMITATIONS WITH RESPECT TO SUCH CLAIM
OR CAUSE OF ACTION SHALL HAVE RUN.


 


12.9                        CONFIDENTIALITY.              IN HANDLING ANY
CONFIDENTIAL INFORMATION, BANK WILL EXERCISE THE SAME DEGREE OF CARE THAT IT
EXERCISES FOR ITS OWN PROPRIETARY INFORMATION, BUT DISCLOSURE OF INFORMATION MAY
BE MADE (I) TO BANK’S SUBSIDIARIES OR AFFILIATES, TO FURTHER THE PURPOSES OF
THIS AGREEMENT OR TRANSACTIONS CONTEMPLATED HEREBY, WHOM BANK WILL CAUSE TO
COMPLY WITH THIS PROVISION, (II) TO PROSPECTIVE TRANSFEREES OR PURCHASERS OF ANY
INTEREST IN THE LOANS (PROVIDED, HOWEVER, BANK SHALL OBTAIN SUCH PROSPECTIVE
TRANSFEREE OR PURCHASER’S AGREEMENT TO THE TERMS OF THIS PROVISION), (III) AS
REQUIRED BY LAW, REGULATION, SUBPOENA, OR OTHER ORDER, (IV) AS REQUIRED IN
CONNECTION WITH BANK’S EXAMINATION OR AUDIT AND (V) AS APPROPRIATE IN EXERCISING
REMEDIES UNDER THIS AGREEMENT.  CONFIDENTIAL

 

13

--------------------------------------------------------------------------------


 


INFORMATION DOES NOT INCLUDE INFORMATION THAT EITHER: (A) IS IN THE PUBLIC
DOMAIN OR RIGHTFULLY IN BANK’S POSSESSION WHEN DISCLOSED TO BANK, OR BECOMES
PART OF THE PUBLIC DOMAIN, THROUGH NO FAULT OF THE BANK, AFTER DISCLOSURE TO
BANK; OR (B) IS DISCLOSED TO BANK BY A THIRD PARTY, IF BANK DOES NOT REASONABLY
KNOW THAT THE THIRD PARTY IS PROHIBITED FROM DISCLOSING THE INFORMATION.


 

13                                  DEFINITIONS

 


13.1                        DEFINITIONS.  IN THIS AGREEMENT:

 

“Accounts” are all existing and later arising accounts, contract rights, and
other obligations owed Borrower in connection with its sale or lease of goods
(including licensing of software and other technology) or provision of services,
all credit insurance, guaranties, other security and Borrower’s Books relating
to any of the foregoing, as such definition may be amended from time to time
according to the Code.

 

“Advance” or “Advances” is a loan advance (or advances) under the Revolving
Line.

 

“Affiliate” is a Person that owns or controls directly or indirectly the Person,
any Person that controls or is controlled by or is under common control with the
Person, and each of that Person’s senior executive officers, directors, partners
and, for any Person that is a limited liability company, that Person’s managers
and members.

 

“Bank Expenses” are all reasonable audit fees and expenses and reasonable costs
or expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, defending and enforcing the Loan Documents (including appeals or
Insolvency Proceedings).

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or storage or any
equipment containing the information.

 

“Borrowing Base” is 80% of Eligible Accounts, as determined by Bank from
Borrower’s most recent Borrowing Base Certificate; provided, however, that Bank,
in its reasonable business discretion, may lower the percentage of the Borrowing
Base after performing an audit of Borrower’s Collateral upon five (5) Business
Days notice to Borrower.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which the
Bank is closed.

 

“Cash Management Services” is defined in Section 2.1.4.

 

“Cash Management Services Sublimit” is defined in Section 2.1.4.

 

“Change in Control” is a transaction in which any “person” or “group” (within
the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended) which did not theretofore beneficially own at least 25% of the
shares of all classes of stock then outstanding of Borrower ordinarily entitled
to vote in the election of directors becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended), directly
or indirectly, of greater than 25% of the shares of all classes of stock then
outstanding of Borrower ordinarily entitled to vote in the election of
directors.

 

“Closing Date” is the date of this Agreement.

 

“Code” is the Uniform Commercial Code as adopted in New York, as amended and as
may be amended and in effect from time to time.

 

 “Collateral” is any and all properties, rights and assets of the Borrower in
which the Borrower obtains an interest, or the power to transfer rights, in the
property described on Exhibit A, and excluding Excluded Collateral.

 

 “Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation

 

14

--------------------------------------------------------------------------------


 

directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (ii) any obligations for undrawn letters of credit for the account of
that Person; and (iii) all obligations from any interest rate, currency or
commodity swap agreement (valued at the net exposure), interest rate cap or
collar agreement, or other agreement or arrangement designated to protect a
Person against fluctuation in interest rates, currency exchange rates or
commodity prices;  but “Contingent Obligation” does not include endorsements in
the ordinary course of business.  The amount of a Contingent Obligation is the
stated or determined amount of the primary obligation for which the Contingent
Obligation is made or, if not determinable, the maximum reasonably anticipated
liability for it determined by the Person in good faith; but the amount may not
exceed the maximum of the obligations under any guarantee or other support
arrangement.

 

“Credit Extension” is each Advance, Letter of Credit, F/X Forward Contract, or
any other extension of credit by Bank for Borrower’s benefit.

 

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
which mature within one (1) year.

 

“Deferred Revenue” is all amounts invoiced in advance of performance under
contracts and not yet recognized as revenue.

 

“EBITDA” means earnings before interest, taxes, depreciation and amortization,
in accordance with GAAP.

 

“Eligible Accounts” are billed Accounts in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.2;
but Bank, in its reasonable business judgment, may change eligibility standards
by giving Borrower five (5) days prior notice.  Unless Bank agrees otherwise in
writing, Eligible Accounts shall not include:

 

(a)                                  Accounts that the account debtor has not
paid within ninety (90) days of invoice date;

 

(b)                                 Accounts for an account debtor, fifty
percent (50%) or more of whose Accounts have not been paid within ninety (90)
days of invoice date;

 

(c)                                  Credit balances over ninety (90) days from
invoice date;

 

(d)                                 That portion of Accounts for an account
debtor, including Affiliates, whose total obligations to Borrower exceed thirty
percent (30%) of all Accounts, except for Pfizer, for which the percentage shall
be forty percent (40%) for the amounts that exceed that percentage, unless Bank
otherwise approves in writing;

 

(e)                                  Accounts for which the account debtor does
not have a principal place of business in the United States;

 

(f)                                    Accounts for which the account debtor is
a federal, state or local government entity or any department, agency, or
instrumentality thereof, except for Accounts of the United States if the payee
has assigned its payment rights to Bank and the assignment has been acknowledged
under the Assignment of Claims Act of 1940 (31 U.S.C. 3727);

 

(g)                                 Accounts for which Borrower owes the account
debtor, but only up to the amount owed (sometimes called “contra” accounts,
accounts payable, customer deposits or credit accounts);

 

(h)                                 Accounts for demonstration or promotional
equipment, or in which goods are consigned, sales guaranteed, sale or return,
sale on approval, bill and hold, or other terms if account debtor’s payment may
be conditional;

 

15

--------------------------------------------------------------------------------


 

(i)                                     Accounts for which the account debtor is
Borrower’s Affiliate, officer, employee, or agent;

 

(j)                                     Accounts in which the account debtor
disputes liability or makes any claim and Bank believes there may be a basis for
dispute (but only up to the disputed or claimed amount), or if the account
debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business;

 

(k)                                  Accounts for which Bank reasonably
determines collection to be doubtful after inquiry and consultation with
Borrower.

 

“Equipment” is all present and future machinery, equipment, tenant improvements,
furniture, fixtures, vehicles, tools, parts and attachments in which Borrower
has any interest.

 

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

 

“Excluded Collateral” is defined in Exhibit A.

 

“FX Forward Contract” is defined in Section 2.1.3.

 

“FX Reserve” is defined in Section 2.1.3.

 

“GAAP” is generally accepted accounting principles.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” is any copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, now owned or later acquired;
any patents, trademarks, service marks and applications therefor; any trade
secret rights, including any rights to unpatented inventions, now owned or
hereafter acquired.

 

“Inventory” is present and future inventory in which Borrower has any interest,
including merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products intended for sale or lease or
to be furnished under a contract of service, of every kind and description now
or later owned by or in the custody or possession, actual or constructive, of
Borrower, including inventory temporarily out of its custody or possession or in
transit and including returns on any accounts or other proceeds (including
insurance proceeds) from the sale or disposition of any of the foregoing and any
documents of title.

 

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Letter of Credit” means a letter of credit or similar undertaking issued by
Bank pursuant to Section 2.1.2.

 

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2.

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Loan Documents” are, collectively, this Agreement, any note, or notes or
guaranties executed by Borrower or Guarantor, and any other present or future
agreement between Borrower and/or for the benefit of Bank in connection with
this Agreement, all as amended, extended or restated.

 

16

--------------------------------------------------------------------------------


 

“Material Adverse Change”  is:  (i) a material adverse change in the results of
operation or financial condition of Borrower; (ii) a material impairment of the
value or priority of Bank’s security interest in the Collateral (except to the
extent due to negligence, by omission or commission, of Bank or its agents); or
(iii) Bank determines, based upon information available to it and in the
exercise of commercial reasonableness, that there is a substantial likelihood
that Borrower shall fail to comply with one or more of the financial covenants
in Section 6 during the next succeeding financial reporting period.

 

“Maturity Date” is August 9, 2006.

 

“Obligations” are debts, principal, interest, Bank Expenses and other amounts
Borrower owes Bank now or later, including letters of credit, cash management
services, and foreign exchange contracts, if any, and including interest
accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank.

 

“Permitted Indebtedness” is:

 

(a)                                  Borrower’s indebtedness to Bank under this
Agreement or any other Loan Document;

 

(b)                                 Indebtedness existing on the Closing Date
and shown on Schedule 7.6 hereto;

 

(c)                                  Subordinated Debt;

 

(d)                                 Indebtedness to trade creditors or to
landlords incurred in the ordinary course of business or with respect to surety
bonds and similar obligations in the ordinary course of business;

 

(e)                                  Indebtedness consisting of interest rate,
currency, or commodity swap agreements, interest rate cap or collar agreements
or arrangements designated to protect a Person against fluctuations in interest
rates, currency exchange rates, or commodity prices;

 

(f)                                    Indebtedness among Borrower and/or any of
Borrower’s Subsidiaries;

 

(g)                                 Indebtedness with respect to documentary
letters of credit;

 

(h)                                 Capitalized leases and purchase money
Indebtedness secured by Permitted Liens;

 

(i)                                     Refinanced Permitted Indebtedness,
provided that the amount of such Indebtedness is not increased;

 

(j)            Other Indebtedness in an amount not to exceed $250,000.00.

 

“Permitted Investments” are:

 

(a)                                  Investments shown on Schedule 7.4 hereto
and existing on the Closing Date;

 

(b) (i)  Marketable direct obligations issued or unconditionally guaranteed by
the United States or its agencies or any state maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 2 years after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., and (iii) certificates of deposit issued
maturing no more than 1 year after issue;

 

(c)                                  Investments (including mergers,
acquisitions, or joint ventures permitted by Section 7.3) approved by the
Borrower’s Board of Directors or otherwise pursuant to a Board-approved
investment policy;

 

17

--------------------------------------------------------------------------------


 

(d)                                 Investments in any of its Subsidiaries;

 

(e)           Investments consisting of deposit and investment accounts;

 

(f)            Investments consisting of extensions of credit in the nature of
accounts receivable, prepaid royalties or notes receivable arising from the sale
or lease of goods, licensing of software or the performance of services;

 

(g)           Investments received in satisfaction or partial satisfaction of
obligations owed by financially troubled obligors;

 

(h)           Investments acquired in exchange for any other Investments in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization;

 

(i)                                     Investments consisting of interest rate,
currency, or commodity swap agreements, interest rate cap or collar agreements
or arrangements designated to protect a Person against fluctuations in interest
rates, currency exchange rates, or commodity prices;

 

(j)                                     Payroll, travel and similar advances
made in the ordinary course; and

 

(k)                                  Receivables owing to the Borrower or
Subsidiary, if created in the ordinary course and dischargable in accordance
with customary trade terms.

 

“Permitted Liens” are:

 

(a)                                  Liens existing on the Closing Date and
shown on Schedule 7.5 hereto or arising under this Agreement or other Loan
Documents;

 

(b)                                 Liens for taxes, fees, assessments or other
government charges or levies, either not delinquent or being contested in good
faith and for which Borrower maintains adequate reserves on its Books, if they
have no priority over any of Bank’s security interests;

 

(c)                                  Liens (including with respect to capital
leases) (i) on property (including accessions, additions, parts, replacements,
fixtures, improvements and attachments thereto, and the proceeds thereof)
acquired or held by Borrower or its Subsidiaries incurred for financing such
property (including accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and the proceeds thereof), or (ii)
existing on property (and accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and the proceeds thereof) when acquired,
if the Lien is confined to such property (including accessions, additions,
parts, replacements, fixtures, improvements and attachments thereto, and the
proceeds thereof);

 

(d)                                 Liens incurred in the extension, renewal or
refinancing of the indebtedness secured by Liens described in (a) through (c),
but any extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness it
secures may not increase;

 

(e)           Licenses or sublicenses granted in the ordinary course of
Borrower’s business and any interest or title of a licensor or under any license
or sublicense;

 

(f)            Leases or subleases granted in the ordinary course of Borrower’s
business, including in connection with Borrower’s leased premises or leased
property;

 

(g)                                 Liens in favor of custom and revenue
authorities arising as a matter of law to secure the payment of custom duties in
connection with the importation of goods;

 

18

--------------------------------------------------------------------------------


 

(h)                                 Liens on insurance proceeds securing the
payment of financed insurance premiums;

 

(i)                                     Customary Liens granted in favor of a
trustee to secure fees and other amounts owing to such trustee under an
indenture or other similar agreement;

 

(j)                                     Liens consisting of pledges of cash,
cash equivalents or government securities to secure swap or foreign exchange
contracts or letters of credit;

 

(k)                                  Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default;

 

(l)                                     Carriers’, warehousemen’s, mechanics’,
material men’s, repairmen’s or other like Liens arising in the ordinary course
of business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceeding if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(m)                               Pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation;

 

(n)                                 Deposits to secure the performance of bids,
trade contracts (other than for borrowed money), contracts for the purchase of
property, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case, incurred in the
ordinary course of business and not representing an obligation for borrowed
money; and

 

(o)                                 Easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which do not materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

“Quick Assets” is, on any date, the Borrower’s unrestricted cash and net billed
accounts receivable.

 

“Responsible Officer” is each of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Revolving Line” is an Advance or Advances of up to $4,000,000.00.

 

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s debt
to Bank (pursuant to a subordination agreement entered into between the Bank,
the Borrower and the subordinated creditor), on terms acceptable to Bank in the
exercise of commercial reasonableness.

 

“Subsidiary” is any Person, corporation, partnership, limited liability company,
joint venture, or any other business entity of which more than 50% of the voting
stock or other equity interests is owned or controlled, directly or indirectly,
by the Person or one or more Affiliates of the Person.

 

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus (i) any amounts attributable to (a) goodwill, (b)
intangible items including unamortized debt discount and expense, patents, trade
and service marks and names, copyrights and research and development expenses
except prepaid expenses, and (c) reserves not already deducted from assets,
minus (ii) Total Liabilities.

 

19

--------------------------------------------------------------------------------


 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.

 

“Unused Revolving Line Facility Fee” is defined in Section 2.4(c).

 

[The remainder of this page is intentionally left blank]

 

 

20

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be executed under the laws of
the State of New York as of the date first above written.

 

BORROWER:

 

AXS-ONE INC.

 

By

  /s/ William G. Levering

 

Name:

William G. Levering

 

Title:

  CFO

 

 

BANK:

 

SILICON VALLEY BANK

 

By

  /s/ Michael Moretti

 

Name:

Michael Moretti

 

Title:

  SVP

 

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all right, title and interest of Borrower in and to
the following (excluding Excluded Collateral):

 

All goods, equipment, inventory, contract rights or rights to payment of money,
license agreements, franchise agreements, general intangibles (including payment
intangibles), accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), deposit accounts, fixtures, letters of credit rights (whether or
not the letter of credit is evidenced by a writing), commercial tort claims,
securities, and all other investment property supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Excluded Collateral means (a) and (b) below:

 

(a) Any copyright rights, copyright applications, copyright registrations and
like protections in each work of authorship and derivative work, whether
published or unpublished, now owned or later acquired and whenever and wherever
arising, including all present and future common law and other rights in and to
copyrights or copyrightable material in any medium throughout the world; any
patents, trademarks, service marks, trade styles, trade names, all other source
or business identification and design and applications therefor; any trade
secret rights, including any rights to unpatented inventions, now owned or
hereafter acquired; all inventions, designs, registrations, proprietary rights,
Computron and AXS-One programs, source codes, object codes, data bases, and all
other like intangible personal property at any time used in connection with the
businesses of the Borrower (collectively, “Intellectual Property”); and

 

(b) Shares of stock in any Subsidiary of Borrower.

 

Notwithstanding the foregoing, the Collateral shall include all accounts,
license and royalty fees and other revenues, proceeds, or income arising out of
or relating to any of the foregoing Intellectual Property.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

Loan Payment/Advance Request Form

DEADLINE FOR SAME DAY PROCESSING IS 3:00 E.S.T.

 

Fax To:  (617) 969-5965

 

 

Date:

 

 

 

 

LOAN PAYMENT:

 

 

 

 

 

AXS-ONE INC. (Borrower)

 

 

 

From Account #

 

 

 

To Account #

 

(Deposit Account #)

 

(Loan Account #)

 

 

 

Principal $

 

 

 

and/or Interest $

 

 

 

 

Authorized Signature:

 

 

 

Phone Number:

 

 

LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #

 

 

 

To Account #

 

(Loan Account #)

 

(Deposit Account #)

 

 

 

Amount of Advance $

 

 

 

 

 

 

 

All Borrower’s representation and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
telephone transfer request for an advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of such date:

 

 

 

Authorized Signature:

 

 

 

Phone Number:

 

 

OUTGOING WIRE REQUEST

Complete only if all or a portion of funds from the loan advance above are to be
wired.

Deadline for same day processing is 3:00 pm, E.S.T.

 

Beneficiary Name:

 

 

 

Amount of Wire: $

 

 

 

 

Beneficiary Bank:

 

 

 

Account Number:

 

 

 

 

City and State:

 

 

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

 

(For International Wire Only)

 

 

 

Intermediary Bank:

 

 

 

Transit (ABA) #:

 

 

 

 

For Further Credit to:

 

 

 

 

Special Instruction:

 

 

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

 

 

Authorized Signature:

 

 

 

2nd Signature (If Required):

 

Print Name/Title:

 

 

 

Print Name/Title:

 

Telephone #

 

 

 

Telephone #

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

BORROWING BASE CERTIFICATE

 

Borrower:

 

AXS-ONE INC.

Lender:

 

Silicon Valley Bank

Commitment Amount:

 

$4,000,000.00

 

ACCOUNTS RECEIVABLE

 

 

 

1.

 

ACCOUNTS RECEIVABLE BOOK VALUE AS OF                                    

 

$

 

2.

 

ADDITIONS (PLEASE EXPLAIN ON REVERSE)

 

$

 

3.

 

TOTAL ACCOUNTS RECEIVABLE

 

$

 

 

 

 

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

 

4.

 

AMOUNTS OVER 90 DAYS DUE

 

$

 

5.

 

BALANCE OF 50% OVER 90 DAY ACCOUNTS

 

$

 

6.

 

CREDIT BALANCES OVER 90 DAYS

 

$

 

7.

 

CONCENTRATION LIMITS

 

$

 

8.

 

FOREIGN ACCOUNTS

 

$

 

9.

 

GOVERNMENTAL ACCOUNTS

 

$

 

10.

 

Contra Accounts

 

$

 

11.

 

Promotion or Demo Accounts

 

$

 

12.

 

Intercompany/Employee Accounts

 

$

 

13.

 

Other (please explain on reverse)

 

$

 

14.

 

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

$

 

15.

 

Eligible Accounts (#3 minus #14)

 

$

 

16.

 

LOAN VALUE OF ACCOUNTS (80% of #15)

 

$

 

 

 

 

 

BALANCES

 

 

 

17.

 

Maximum Loan Amount

 

$

4,000,000.00

 

18.

 

Total Funds Available (Lesser of #17 or #16)

 

$

 

19.

 

Present balance owing on Line of Credit

 

$

 

20.

 

Outstanding under Sublimits (Letters of Credit, F/X, and Cash Management)

 

$

 

21.

 

RESERVE POSITION (#18 minus #19 and #20)

 

$

 

 

The undersigned represents and warrants that, this is true, complete and
correct, and that the information in this Borrowing Base Certificate complies
with the representations and warranties in the Loan and Security Agreement
between the undersigned and Silicon Valley Bank.

 

 

BANK USE ONLY

 

 

 

Received by:

 

COMMENTS:

AUTHORIZED SIGNER

 

Date:

 

 

Verified:

 

By:

 

 

AUTHORIZED SIGNER

Authorized Signer

 

Date:

 

 

Compliance Status:

Yes

No

 

--------------------------------------------------------------------------------


 

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:                            SILICON VALLEY BANK

FROM:         AXS-ONE INC.

 

The undersigned authorized officer of AXS-ONE INC. certifies that under the
terms and conditions of the Loan and Security Agreement between Borrower and
Bank (the “Agreement”), (i) Borrower is in compliance for the period ending
                       with all required covenants except as noted below and
(ii) there are no Events of Default, and all representations and warranties in
the Agreement are true and correct in all material respects on this date. 
Attached are the required documents supporting the certification.  The Officer
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) consistently applied from one period to the next
except as explained in an accompanying letter or footnotes.  The Officer
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

Interim financial statements with CC

 

Quarterly within 45 days*

 

Yes  No

Annual (CPA Audited)

 

FYE within 120 days

 

Yes  No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes  No

BBC A/R Agings

 

Quarterly within 30 days*

 

Yes  No

 

--------------------------------------------------------------------------------

*Monthly w/in 30 days when borrowing.

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

Minimum Adjusted Quick Ratio (quarterly*)

 

1.75:1.0

 

 

:1.0

 

Yes  No

 

Minimum EBITDA

 

 

 

 

 

 

 

 

(quarterly - beginning quarter ending 6/30/05)

 

$1.00**

 

 

$

 

Yes  No

 

(cumulative - beginning quarter ending 9/30/04)

 

($500,000)

7/1/04 thru 9/30/04

 

$

 

Yes  No

 

 

 

($100,000)

7/1/04 thru 12/31/04

 

$

 

Yes  No

 

 

 

$500,000

1/1/05 thru 3/31/05

 

$

 

Yes  No

 

 

 

$1,000,000

1/1/05 thru 6/30/05

 

$

 

Yes  No

 

 

 

$1,500,000

1/1/05 thru 9/30/05

 

$

 

Yes  No

 

 

 

$2,000,000

1/1/05 thru 12/31/05

 

$

 

Yes  No

 

 

 

$500,000

1/1/06 thru 3/31/06

 

$

 

Yes  No

 

 

 

$1,000,000

1/1/06 thru 6/30/06

 

$

 

Yes  No

 

 

--------------------------------------------------------------------------------

*Monthly when borrowing.

**except for any 1 of the last 3 quarters in 2005 during which Borrower may
sustain a maximum net EBITDA  loss of no greater than $500,000.

 

--------------------------------------------------------------------------------


 

 

BANK USE ONLY

Comments Regarding Exceptions:  See Attached.

Received by:

 

 

Sincerely,

 

AUTHORIZED SIGNER

 

 

Date:

 

 

SIGNATURE

 

 

 

 

 

 

Verified:

 

 

TITLE

 

 

AUTHORIZED SIGNER

 

 

Date:

 

 

DATE

 

 

 

Compliance Status:

Yes   No

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

(Existing Investments)

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.5

(Existing Liens)

 

The following entities are listed as Additional Insureds on the Company’s Master
Special Multi-Peril insurance policy (Hartford Policy No. 13UUN UJ5809):

 

1.               CIN Meadows, LLC

2.               Linque Management Co., Inc.

3.               Sun Microsystems

 

The following entity is listed as a Loss Payee on the Company’s Master Special
Multi-Peril insurance policy (Hartford Policy No. 13UUN UJ5809):

 

1.               Minolta Business System

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.6

(Existing Indebtedness)

 

None.

 

--------------------------------------------------------------------------------